The State insists that appellant was able to pay for the statement of facts and that the evidence heard upon that issue was sufficient to warrant the trial court in so concluding.
As pointed out originally, the making of the affidavit required by Art. 760, Sec. 6, C. C. P., fixed appellant's rights to a statement of facts and the trial court was without authority to entertain a challenge of the facts therein sworn to.
The wisdom of legislation is for the legislature — not the courts.
The State's motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.